

image011.jpg [image011.jpg]
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the "Agreement”) is made and entered into on June 1,
2020 (the “Effective Date’) by and between CrossFirst Bankshares, Inc. a Kansas
corporation, ("Bankshares") and Michael J. Maddox, ("Employee"), with reference
to the following facts:
RECITALS:
The parties have agreed to execute this Agreement in order to memorialize the
terms and conditions on which Bankshares shall employ Employee from and after
the Effective Date of this Agreement.
Certain rights described below may inure to the benefit of other companies
affiliated with Bankshares by virtue of being controlled by Bankshares
(“Affiliated Companies”). As the context requires or as applicable, Bankshares
or an Affiliated Company is herein referred to as the "Company".
AGREEMENTS:
Now, THEREFORE, the parties hereto, intending to be legally bound, do hereby
agree as follows:
1.POSITION AND DUTIES.
1.1POSITION, TITLE, AND DUTIES. The Company hereby hires Employee to serve as
the President and CEO of the Company. Employee’s primary duty is to direct the
strategic and operational growth of the Company and its subsidiary, CrossFirst
Bank (the “Bank”). Employee will also serve as a director of the Company and the
Bank but will not be paid fees for serving as a director.
(a)LIMITS ON AUTHORITY. Employee shall, to the best of his abilities, perform
his duties in such capacity pursuant to this Agreement in compliance with
applicable law, consistent with such direction as the Company’s Board of
Directors (the “Board of Directors”) provides to Employee from time to time, and
in accordance with Company's policies and procedures as published from time to
time.
(b)REPORTING AND AUTHORITY. Subject to the directions of the Board of Directors,
Employee shall have full authority and responsibility for supervising and
managing to the best of his ability, the daily affairs of the Company including
but not limited to: (i) presenting to the Company all business opportunities
that come to his attention that are reasonably in the scope of business of the
Company; (ii) working with the Company to develop and approve business
objectives, policies and plans that improve the Company’s long-term
profitability and consequently improve the value of shareholder holdings; (iii)
communicating business objectives and plans to subordinates, (iv) ensuring that
plans and policies are promulgated to and implemented by subordinate managers,
(v) ensuring that each business plan provides those functions required for
achieving its business objectives and that each plan is properly organized,
staffed and directed to fulfill its responsibilities, (vi) assisting the Company
in directing periodic reviews of the Company's strategic position and combining
this information with corollary analysis of the Company's production and
financial resources, (vii) providing periodic financial information concerning
the operations of the projects and growth plans to the Company, (viii) assisting
the Company in developing and maintaining succession plans and management
1
CFB Employment Agreement

--------------------------------------------------------------------------------



personnel for the Company and its Affiliated Companies; and (ix) ensuring that
the operation of the projects comply with applicable laws.
1.2ACCEPTANCE. Employee hereby accepts employment by the Company in the capacity
set forth in Section 1.1, above, and agrees to perform the duties of such
position from and after the Effective Date of this Agreement in a diligent,
efficient, trustworthy, and businesslike manner. Employee agrees that, to the
best of the Employee's ability and experience, Employee at all times shall
loyally and conscientiously discharge all of the duties and responsibilities
imposed upon Employee pursuant to this Agreement.
1.3BUSINESS TIME. Employee shall devote his exclusive business time to the
performance of his duties to the Company under Section 1.1 and elsewhere in this
Agreement. Employee shall not undertake any activities that conflict with or
significantly detract from his primary duties to the Company.
1.4LOCATION. Employee shall perform his duties under this Agreement primarily in
Leawood, Kansas and potentially other regions of the United States where the
Company, or its Affiliated Companies, are active in conducting banking and other
related service activities. Employee acknowledges and agrees that from time to
time he shall be required to travel (at the cost and expense of the Company) to
such other locations in order to discharge his duties under this Agreement.
1.5TERM. The term of this Agreement commenced as of the Effective Date and shall
be for a term of two (2) years, which term shall thereafter automatically renew
for successive one (1) year terms unless: i) Company or Employee serve a Notice
of Termination upon the other party of intent to not renew the term of this
Agreement within thirty (30) days prior to the ensuing termination date, or ii)
earlier terminated in accordance with Section 3, below.
1.STOCKHOLDING REQUIREMENT. The Board of Directors of the Company believes that
it will be essential for Employee to participate in the Company’s future growth
as an equity stakeholder as well as an employee. As a condition to Employees
employment with the Company, Employee will be required to hold a minimum of four
hundred thousand dollars ($400,000) worth of Company stock (“Required Stock”).
As a condition of Employee’s continued employment with the Company, Employee
shall not sell or transfer any Required Stock without the prior consent of the
Compensation Committee of the Board of Directors (the “Compensation Committee").
In the event Employee fails to hold sufficient Company stock with a value equal
to or in excess of the required minimum value for more than ninety (90)
consecutive days, and unless such requirement is waived by the Compensation
Committee, Employee shall be deemed to be in material breach of this Agreement.
2.COMPENSATION. The Company shall compensate Employee for his services pursuant
to this Agreement as follows:
2.1BASE COMPENSATION.
(a.)BASE SALARY. The Company shall pay to Employee an annual salary in the
amount of five hundred thousand dollars ($500,000.00) ("Base Salary"), payable
in periodic installments in accordance with the Company's regular payroll
practices as in effect from time to time. Such annual salary shall be subject to
approval by the Compensation Committee. In addition, such annual salary is
subject to periodic increases, in such amounts (if any) as the Company may
determine to be appropriate, at the time of Employee's annual review pursuant to
Section 2.1(b), below, or at such other times (if any) as the Company may
select. In no event may Employee’s Base Salary be reduced during the term of
this Agreement, without Employee's consent.
(b.)PERIODIC REVIEWS. The Company shall review Employee's performance of his
duties pursuant to this Agreement at least annually and from time to time and
advise Employee of the results of that review. In connection with each such
review, the Company shall evaluate whether any increase in Employee's
compensation under Section 2.1(a), above, is appropriate. Any annual
2
CFB Employment Agreement

--------------------------------------------------------------------------------



salary increase shall be effective as of such date as the Company, in its
discretion, determines to be appropriate.
2.2BONUSES.
(a)CRITERIA. Employee shall be eligible to receive periodic incentive bonuses
under the Company’s Incentive Plan (the "Bonuses") in such amounts, if any, and
at such times as may be determined by the Board of Directors, in its sole
discretion. Employee’s bonus opportunity shall be 60% of Employee’s current Base
Salary for the full 2020 calendar year. By no later than March 15 of each year,
the Compensation Committee will define the terms and conditions of such Bonuses
for Employee for the following year based upon reasonable, measurable and
obtainable goals for Employee and the Company. 
(b)TIMING OF PAYMENT. The Bonus, if any, payable for each calendar year during
the term of this Agreement shall be payable on or before March 15st of the
calendar year immediately following the end of the calendar year in which such
Bonus is earned.
2.3FRINGE BENEFITS/VACATION.
(a)VACATION. Employee is trusted to take reasonable vacation time when needed.
Employee will not receive compensation upon termination or credit in future
calendar years for any unused vacation time.
(b)OTHER FRINGE BENEFITS. Employee shall be eligible to participate, on the same
terms and conditions as all other employees of the Company, in all reasonable
and customary fringe benefit plans made available to the employees of the
Company and its Affiliated Companies, including but not limited to, Group Health
Insurance (medical, vision and dental) and Long and Short Term Disability
Insurance. The Company shall not materially reduce the life insurance, medical,
health and accident, or disability plans currently available to Employee unless
such reductions are implemented by the Company as part of a Company-wide cost
reduction program and applicable to all of the Company’s senior management
employees. To the extent that any other employee of the Company may receive or
become entitled to any additional fringe benefit, Employee shall also be
entitled to receive such benefit.
(c)MOBILE COMMUNICATIONS. The Company at its expense shall provide Employee with
iPhones and iPads and data plan for his use in connection with the Company’s
business with a provider acceptable to the Company. Employee shall use and
maintain such devises in a reasonable manner. The Company shall pay for the
purchase of such initial devices for Employee’s use and a replacement when such
devices are eligible for full replacement under Employee’s data plan.
(d)AUTOMOBILE ALLOWANCE. Company shall provide Employee with an automobile
allowance of one thousand five hundred dollars ($1,500) per month, prorated for
partial months worked, which shall be in lieu of any expense reimbursement for
automobile or automobile-related expenditures (other than expenditures for car
service or other transportation costs associated with Employee's business
travel, which shall be reimburse in accordance with the terms of Section 2.4,
below) or use of a Company owned or leased vehicle.
(e)CLUB MEMBERSHIPS. Employee shall be eligible for the continued use of three
of his existing club memberships for his use in connection with the Company’s
business, which is acceptable with the Company, provided no regulation is
promulgated or regulatory action is taken affecting the legal ability of Company
to do so. Monthly club dues and all reasonable expenses incurred by Employee in
connection with using such club for the Company’s business shall be
3
CFB Employment Agreement

--------------------------------------------------------------------------------



reimbursed to Employee by the Company. Employee shall be responsible for
maintaining use records in accordance with applicable provisions of the Internal
Revenue Code and Regulations.
2.4REIMBURSEMENT OF EXPENSES. Company shall reimburse Employee for business
expenses incurred by Employee in the performance of his duties, provided that
such expenses are authorized under Company’s Expense Reimbursement policy, in
reasonable amounts, incurred for ordinary and necessary Company-related business
expenses and are supported by itemized accountings and expense receipts that are
timely submitted to the Company prior to any reimbursement.
2.5STOCK APPRECIATION RIGHTS. Upon the Effective Date of this Agreement,
Employee shall be granted an additional twenty five thousand nine hundred and
seven (25,907) stock settled appreciation rights (“SSARs”) subject to the
Company’s 2018 Omnibus Equity Incentive Plan (“Omnibus Plan”) and the terms
approved by the Compensation Committee at a Grant Price of nine dollars and
thirty five cents ($9.35) per share vesting in one third increments (eight
thousand six hundred and thirty-six (8,636) SSARs on March 1, 2021, eight
thousand six hundred and thirty-six (8,636) SSARs on February 28, 2022, and
eight thousand six hundred and thirty-five (8,635) SSARs on February 27, 2023).
In addition to all other vesting rights under the Omnibus Plan, in the event of
Employee’s resignation during the term, such grant of twenty five thousand nine
hundred and seven (25,907) SSARs will fully vest should Employee’s resignation
be a result of an event that gives Employee grounds for a “Constructive
Termination” as that term is defined in the Severance Plan (as defined in
Section 3.1(c) below). These SSARs are granted at no net cost to the employee.
Employee’s rights in the shares may change in accordance with the provisions of
the Omnibus Plan, as the same may be amended.
2EQUITY INCENTIVE PLAN. As an active key employee in Company and its affiliates,
Employee shall have the right to participate in the current Omnibus Plan for
certain eligible key employees, a copy of which has been provided by Employer.
As a part of Employee’s compensation under this Agreement, Employee shall have
the right to participate in the Omnibus Plan as determined by the Compensation
Committee, subject to vesting and other rights described in the Omnibus Plan.
Employee’s initial equity incentive bonus opportunity effective in 2021 shall be
no less than 50% of Employee’s Base Salary. Incentive Rights are granted at no
net cost to the employee. Employee’s rights in any equity awards may change in
accordance with the provisions of the Omnibus Plan. Upon the Effective Date of
this Agreement, Employee shall be granted an additional five thousand three
hundred and seventy-six (5,376) shares of time-based restricted stock units that
will vest in approximate one third increments on March 1, 2021, February 28,
2022 and February 27, 2023.
3TERMINATION.
3.1DEFINTIONS. For purposes of this Agreement, the term:
(a)“DATE OF TERMINATION” or "TERMINATION DATE" shall mean the date specified in
a Notice of Termination (as defined below).
(b)"NOTICE OF TERMINATION" shall mean a written notice, which includes the
effective Date of Termination and (i) if delivered by the Company in connection
with the Company's decision to terminate Employee's employment with the Company,
sets forth in reasonable detail the reason for termination of Employee's
employment, or (ii) if delivered by Employee in connection with a Constructive
Termination (as such term is defined in the Severance Plan (as defined in
Section 3.1(c) below)), specifies in reasonable detail the basis for such
resignation.
(c)"SEVERANCE PLAN" shall mean the CrossFirst Bankshares, Inc. Senior Executive
Severance Plan.
3.2TERMINATION BY EMPLOYEE OR COMPANY DUE TO DEATH OR DISABILITY. If the Company
terminates Employee during the term of this Agreement due to death or Disability
or Employee
4
CFB Employment Agreement

--------------------------------------------------------------------------------



terminates this Agreement due to Disability then following such termination the
Company shall pay to Employee or Employee’s legal representative:
(a)ACCRUED OBLIGATION. A lump sum cash payment equal to Employee’s accrued,
earned but unpaid compensation and bonuses for the period ending on the Date of
Termination, provided, that such payment shall not include any potential or
unearned bonuses or any other potential or unearned or benefits ("Accrued
Obligations") shall be made on the sixtieth (60th) day following the Employee’s
Date of Termination; and
(b)COBRA PAYMENT. A lump sum cash payment equal to twelve (12) times the
Company-paid portion of the monthly COBRA continuation premium for Employee and
his eligible dependents, if any, for COBRA continuation coverage under the
Company's health, vision and dental plans in effect as of Employee's Date of
Termination due to Disability or death. Such amount will include the Company
paid portion of the cost of the premiums for coverage of Employee's dependents
if, and only to the extent that, such dependents were enrolled in a health,
vision or dental plan sponsored by the Company before the Date of Termination.
For purposes of this Agreement, "Disability" shall have the meaning ascribed in
the Severance Plan
3.3OTHER TERMINATIONS. In the case of a termination for any reason other than
Employee's death or Disability, Employee shall only be entitled to those
severance benefits, if any, provided for under the Severance Plan ("Severance
Payments")
3.4CONDITIONAL NATURE OF SEVERANCE PAYMENTS. Notwithstanding any other provision
of this Section 3 or any other provision of this Agreement to the contrary:
(a)NONSOLICITATION. Employee understands and agrees that because of his
employment with the Company that he will acquire or have access to certain
information of a confidential and secret nature derived from the operations of
the Company’s and its Affiliated Companies’ business. Employee further
understands and agrees that all correspondence, customer and investor lists and
information, loan pricing techniques, underwriting methods, systems and products
of the Company are confidential and trade secrets (“Confidential Information”)
and the disclosure or unauthorized use of such information would be detrimental
to the Company. Employee understands and agrees that the nature of the Company's
business is such that if Employee were to directly solicit, interfere with, or
attempt to interfere with any of the Company’s customer relationships or to
directly or indirectly solicit, interfere with, or attempt to interfere with any
of the Company’s other employees relationships that existed at Employee’s
Termination Date and during the one (1) year period following the termination of
Employee's employment with the Company, then it would be injurious to the
Company. Therefore in consideration of the Employee and the Company complying
with the terms of his employment, and subject to the condition precedent of the
Company timely providing Employee the payments called for hereunder, Employee
agrees:
(i)that, without the prior written consent of the Company, he will not directly
or indirectly solicit interfere with or attempt to interfere with any of the
Company’s customer relationships or other employee relationships that existed at
Employee’s Termination Date and during the one (1) year period of time
thereafter;
(ii)to assist in the avoidance of the unauthorized disclosure of the Company's
Confidential Information, in addition to other remedies available to the Company
and its Affiliated Companies, Employee will not, and understands and agrees that
his right to receive the severance consideration described in Sections 3.2 and
3.3 above (to the extent Employee is otherwise entitled to such payments
thereunder) shall be conditioned upon Employee not: i) directly or indirectly
engaging in (whether as an employee, consultant,
5
CFB Employment Agreement

--------------------------------------------------------------------------------



agent, proprietor, principal, partner, stockholder, corporate officer, director
or otherwise); or ii) acquiring any ownership interest in or participating in
the financing, operation, management or control of, any person, firm,
corporation or business that directly or indirectly solicits, interferes with or
attempts to interfere with any of the Company’s customer relationships or other
employee relationships that existed at Employee’s Termination Date in any
Metropolitan Statistical Area as defined from time to time by the U.S. Office of
Management and Budget, Bureau of Labor Statistics, in which the Company or its
successor owns controlling voting interest in any banking or other financial
institution as such banking or other financial institutions are controlled by
the Company or its Affiliated Companies upon Employee’s Termination Date. The
limitation upon Employee’s ownership of outstanding shares or other units of
ownership shall be excluded from this Section 3.4, provided such ownership is
less than five (5) percent in any publicly-traded bank or financial institution;
(iii)without the prior written consent of the Company, Employee will not
solicit, directly or indirectly, actively or inactively, the employees or
independent contractors of the Company to become employees or independent
contractors of any person, firm, corporation, business, or banking or other
financial institution that directly or indirectly competes with the Company or
solicits, interferes with, or attempts to interfere with the Company’s
customers; and,
(iv)on or before the Date of Termination, Employee shall return to Company, all
records, lists, compositions, documents and other items which contain, disclose
and/or embody any Confidential Information (including, without limitation, all
copies, reproductions, summaries and notes of the contents thereof, expressly
including all electronically stored data, wherever stored), regardless of the
person causing the same to be in such form, and Employee will certify that the
provisions of this paragraph have been complied with.
If Employee violates any restriction described in Section 3.4(a), then all
Severance Payments and consideration to which Employee otherwise may be entitled
under Section 3.2 and 3.3 above, as applicable, thereupon shall cease and
Employee shall promptly return to the Company all severance payments received
and other severance benefits theretofore incurred by Company for Employee’s
benefit. The Company agrees that nothing herein shall preclude Employee from
retaining copies of his calendar, contact list or documents related to his
investment in Company or responsibilities as a director to Company, and that
Employee shall be entitled to freely offer employment references to the
Company’s other current or former employees.
(b)OTHER EMPLOYMENT. In the event Employee becomes employed as an employee or
consultant for a company that provides banking services similar to services
provided by the Company or its Affiliated Companies in a Metropolitan
Statistical Area, described in Section 3.4(a)(ii), above, Employee shall not be
entitled to receive any further amount of the severance consideration described
in Sections 3.2 and 3.3 above, subsequent to the date of such employment.
Employee acknowledges that this limitation is fair to both Employee and the
Company and does not in any way restrain employee from exercising Employees
lawful profession, trade or business.
(c)GENERAL RELEASE. Employee shall not be entitled to receive any benefits upon
termination of employment described in this Section 3 (including any Severance
Payments under the Severance Plan or described in Section 3.2 above) unless
prior to receiving the same Employee executes a release pursuant to Section 9 of
the Severance Plan, as applicable, or a general release of all known claims
against the Company and its directors, officers, employees, stockholders, and
other agents and their respective insurers, successors, and assigns, of all
claims
6
CFB Employment Agreement

--------------------------------------------------------------------------------



arising from or in any way relating to Employee's employment by the Company or
the termination of that employment, provided that such release shall not extend
to (i) any claims for benefits under any qualified retirement plan maintained by
the Company, (ii) any claims for governmental unemployment benefits, or (iii)
any claims for workers compensation benefits; (iv) Employee’s rights, if any,
under the Plan, (v) Employee’s rights, if any, as an owner of any Shares of the
Company, (vi) Employee’s rights under this Agreement, or (vii) Employee's right
to receive indemnification from the Company under applicable provisions of the
law of the State where Employee is employed or the articles of organization,
articles of incorporation, By Laws or Operating Agreement of the Company or its
Affiliated Companies, as the case may be.
3EQUITABLE REMEDIES. Employee acknowledges that irreparable harm will result to
the Company in the event of a material breach by Employee of any of the
covenants contained in Section 3.4. Employee agrees that, in the event of such a
breach and in addition to any other legal or equitable remedies available to the
Company, the Company will be entitled to specific performance of the covenants
in Section 3.4; to an injunction to restrain the violation of such covenants by
Employee and all other persons acting for or with Employee; or to both specific
performance and an injunction. Employee further agrees that, in the event the
Company brings an action for the enforcement of any of those covenants, and if
the court finds any part of the covenant unreasonable as to time, area or
activity covered, then the court shall make a finding as to what is reasonable
and shall enforce this Agreement by judgment or decree to the extent of such
findings.
4MISCELLANEOUS
4.1NOTICES. All notices permitted or required by this Agreement shall be in
writing, and shall be deemed to have been delivered and received (i) when
personally delivered, or (ii) on the third (3rd) business day after the date on
which deposited in the United States mail, postage prepaid, certified or
registered mail, return receipt requested, or (iii) on the date on which
transmitted by an electronic means generating a receipt confirming a successful
transmission provided that on that same date a copy of such notice is deposited
in the United States mail, postage prepaid, certified or registered mail, return
receipt requested), or (iv) on the next business day after the date on which
deposited with a regulated public carrier (e.g., Federal Express) designating
overnight delivery service with a return receipt requested or equivalent thereof
administered by such regulated public carrier, freight prepaid, and addressed in
a sealed envelope to the party for whom intended at the address appearing on the
signature page of this Agreement (if to the Company to the attention of the
Secretary of the Company and if to the Employee to the attention of the
Employee), or such other address or facsimile number, notice of which is given
in a manner permitted by this Section 4.1.
4.2EFFECT ON OTHER REMEDIES. Nothing in this Agreement is intended to preclude,
and no provision of this Agreement shall be construed to preclude, the exercise
of any other right or remedy which the Company or Employee may have by reason of
the other's breach of obligations under this Agreement.
4.3BINDING ON SUCCESSORS; ASSIGNMENT. This Agreement shall be binding upon, and
inure to the benefit of, each of the parties hereto, as well as their respective
heirs, successors, assigns, and personal representatives.
4.4GOVERNING LAW, JURISDICTION AND VENUE. This Agreement shall be construed in
accordance with and shall be governed by the laws of the State of Kansas,
without regard to conflict of law principles. Each party consents to the
jurisdiction of the courts of the State of Kansas as the exclusive jurisdiction
for the purposes of construing or enforcing this Agreement and the venue of the
District Court of the State of Kansas in Johnson, County, Kansas and that any
dispute relating to this Agreement shall be brought in the District Court of the
State of Kansas in Johnson, County, Kansas.
7
CFB Employment Agreement

--------------------------------------------------------------------------------



4.5SEVERABILITY. If any of the provisions of this Agreement shall otherwise
contravene or be invalid under the laws of any state, country or other
jurisdiction where this Agreement is applicable but for such contravention or
invalidity, such contravention or invalidity shall not invalidate all of the
provisions of this Agreement but rather it shall be construed, insofar as the
laws of that state or other jurisdiction are concerned, as not containing the
provision or provisions contravening or invalid under the laws of that state or
jurisdiction, and the rights and obligations created hereby shall be construed
and enforced accordingly.
4.6COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which, taken together, shall be one and
the same instrument, binding on all the signatories.
4.7FURTHER ASSURANCES. Each party agrees, upon the request of another party, to
make, execute, and deliver, and to take such additional steps as may be
necessary to effectuate the purposes of this Agreement.
4.8REASONABLE VERIFICATION. Company agrees that Employee shall have reasonable
access to the Company's books and records in order to verify the accuracy of
Bonus calculations that may be necessary following termination.
4.9ENTIRE AGREEMENT; AMENDMENT. This Agreement (a) represents the entire
understanding of the parties with respect to the subject matter hereof, and
supersedes all prior and contemporaneous understandings, whether written or
oral, regarding the subject matter hereof, and (b) may not be modified or
amended, except by a written instrument, executed by the party against whom
enforcement of such amendment may be sought.
4.10TAXES.
(a)Anything to the contrary notwithstanding, all payments made by the Company to
Employee or Employee’s estate or beneficiaries will be subject to tax
withholding pursuant to any applicable laws or regulations. Except as provided
in this Agreement, Employee will be solely liable and responsible for the
payment of taxes arising as a result of any payment hereunder including without
limitation any unexpected or adverse tax consequence.
(b)This Agreement is intended to comply with the requirements of Code Section
409A (“Section 409A”). Accordingly, all provisions herein, or incorporated by
reference, shall be construed and interpreted to comply with Section 409A and if
necessary, any provision shall be held null and void to the extent such
provision (or part thereof) fails to comply with Section 409A or regulations
thereunder.
(c)If Employee is a specified employee (within the meaning of Code Section 409A)
at the time Employee incurs a separation from service (within the meaning of
Section 409A), then to the extent necessary to comply with Code Section 409A and
avoid the imposition of taxes under Code Section 409A, the payment of certain
benefits owed to Employee under this Agreement will be delayed and instead paid
(without interest) to Employee upon the earlier of the first business day of the
seventh month following Employee’s separation from service or death.
(d)The Company and Employee agree that, for purposes of the limitations on
nonqualified deferred compensation under Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of applying Section 409A deferral election rules and
the exclusion from Section 409A for certain short-term deferral amounts. The
Company and Employee also agree that any amounts payable solely on account of an
involuntary separation from service of the Executive within the meaning of
Section 409A shall be excludible from the requirements of Section 409A, either
as involuntary separation pay or as
8
CFB Employment Agreement

--------------------------------------------------------------------------------



short-term deferral amounts (e.g., amounts payable under the schedule prior to
March 15 of the calendar year following the calendar year of involuntary
separation) to the maximum possible extent.
(e)Notwithstanding anything to the contrary in this Agreement, all
reimbursements and in kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the period of time specified in this Agreement, (ii) the amount
of expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.
4.11409A. To the extent that any payment or other consideration due from the
Company to Employee hereunder would trigger any tax or penalty under Section
409A, the Company agrees that it will accelerate such payment or other
consideration to the extent allowed by law in order to eliminate such tax or
penalty. To the extent that any payment or other consideration called to be made
under this Agreement fails to meet the requirements of Section 409A and the
regulations relating to that statute, the Company shall immediately pay to
Employee an additional sum equal to any amount required to be included as income
as a result of such noncompliance.

[Signatures Appear on Following Page]




9
CFB Employment Agreement


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date set forth above.
CROSSFIRST BANKSHARES, INC.
/s/Rod K. Brenneman 
Rod K. Brenneman,Chairman of the BoardMICHAEL J. MADDOX
/s/Michael J. Maddox
Michael J. Maddox

10
CFB Employment Agreement